MARING, Justice,
concurring in part and dissenting in part.
[¶ 27] I concur in that part of the majority’s opinion reversing the award of child support and remanding for recalculation under the guidelines. I respectfully dissent from Part III of the majority’s opinion, which affirms the property division in the judgment. I would reverse the property division portion of the judgment and remand for the trial court to properly explain the substantial disparity in the division of the parties’ marital estate.
[¶ 28] The pax-ties have been married fifteen years. Our Court has recognized that a long-term marriage supports an equal distribution of property. Ulsaker v. White, 2009 ND 18, ¶ 12, 760 N.W.2d 82; see Wold v. Wold, 2008 ND 14, ¶ 17, 744 N.W.2d 541 (stating a fifteen-year marriage is a long-term marriage); Wagner v. Wagner, 2007 ND 101, ¶ 16, 733 N.W.2d 593 (stating a twelve-year marriage is a long-term mamage). Our Court has also stated that a substantial dispax-ity in the division of the marital estate must be explained with adequate findings following *397the Rwff-Fischer guidelines. Ulsaker v. White, 2006 ND 133, ¶ 17, 717 N.W.2d 567.
[¶ 29] To the extent the trial court made any findings in this case, they are insufficient to explain the trial court’s rationale for the substantial disparity in the property division. The trial court’s rationale for the unequal property division in its memorandum opinion is completely nonexistent. The trial court’s subsequent findings of fact provide little explanation for the distribution of the marital estate. The trial court awarded Chad Von Cran-dall his entire interest in his 401K plan, which was valued at $66,187.19. The trial court appears to have found that Heidi Jo Crandall accumulated unnecessary debt, some of which was joint debt with Chad Von Crandall; that Heidi Jo Crandall had no plan of how she would pay the debt jointly held with Chad Von Crandall; and that Chad Von Crandall requested he be awarded his entire 401K interest to provide him a source of repayment of debt, including the joint debt. The record indicates, however, that the only joint debt of the parties assigned to Chad Von Crandall was $8,439.00, which was one-half of the debt to Wells Fargo and one-half of the debt for the pole barn. The other debt assigned to Chad Von Crandall included the Lincoln State Bank loan in the amount of $15,874.51, the U.S. Bank credit card debt in the amount of $11,513.02, and the Bremer Bank loan in the amount of $4,013.83, which were all incurred by Chad Von Crandall after the parties separated, as was the majority of his Scheels credit card debt. The record also indicates that Heidi Jo Crandall was assigned all of the debt she incurred in her name, Chad Von Crandall’s Citi credit card debt of $936.86, and the remainder of the joint debt of the parties. There is no evidence Chad Von Crandall was assigned debt incurred jointly by the parties during their marriage, with the exception of the joint debt, which was one-half of the debt to Wells Fargo and one-half of the debt for the pole barn. The trial court’s finding that Chad Von Crandall needed the entire $66,187.19 in the 401K plan to cover the joint debt of $8,439.00 he was assigned to pay is not supported by the record.
[¶ 30] The trial court makes a vague finding that Heidi Jo Crandall’s conduct increased Chad Von Crandall’s attorney’s fees, but the finding does not state what conduct the court is referring to or the amount of attorney’s fees incurred as a result of the conduct.
[¶ 31] We have said that the trial court’s findings must provide us with “a clear understanding of the basis of the trial court’s decision.” Linrud v. Linrud, 552 N.W.2d 342, 346 (N.D.1996). I am of the opinion that the trial court’s findings are not adequate to explain the entire award of the $66,187.19 in the 401K plan to Chad Von Crandall.
[¶ 32] Mary Muehlen Maring